Citation Nr: 0700328	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  96-51 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a higher initial evaluation of bilateral 
plantar fasciitis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial compensable evaluation for a 
retained metal fragment lateral to the right eye and 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from August 1984 to April 
1994.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A June 2002 Board decision concerning the claims for higher 
initial ratings for bilateral plantar fasciitis and retained 
metallic fragment lateral to the right eye and pterygium was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in April 2005.  The Court remanded matters to 
the Board for further consideration.  In January 2006, the 
Board remanded those issues to the RO solely for a Board 
videoconference hearing.  The veteran later withdrew the 
request for a videoconference hearing by a Board member.  
Since January 2006, the veteran's appeal concerning service 
connection for migraine headaches was merged with the initial 
rating appeals.  

Concerning the plantar fasciitis and right eye metallic 
fragment claims, the Court indicated in April 2005 that new 
orthopedic and eye examinations had to be conducted, since 
the last ones might be too remote to adequately reveal the 
current state of the veteran's disability.  

Also, the Court found that the December 2000 VA examination 
report which was obtained did not satisfy the Board's August 
2000 remand order.  The Court noted that the December 2000 
report contained no discussion of the irritation of which the 
veteran complained, and no reference to the pain that he 
experienced, despite the fact that the veteran had testified 
twice under oath that he experienced eye pain and discomfort.  
Consequently, the Court concluded that another examination 
was needed, on the basis that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Concerning the claim for service connection for migraine 
headaches, there were headaches shown in service in 1993 and 
there have been headaches shown after service in, for 
example, 1996 to 1998 VA medical records.  In January 1997, 
the veteran reported a 4 year history of headaches.  It is 
not clear if they are migraine headaches, and if they are 
related to in-service complaints of headache.  Notes from and 
after a January 1997 neurological consultation do not make it 
clear whether migraines have been diagnosed as opposed to 
merely being reported by history.  The veteran is essentially 
claiming that he has migraine headaches that are related to 
service, and he requests an examination.  Under 
38 C.F.R. § 3.159 (2006), a VA examination is necessary.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Since the most recent treatment records are dated in 2003, 
and the Court expressed an indication that prior rating 
examinations might be outdated, the veteran should be 
requested to indicate where any relevant medical records 
since 2003 are located, and any such identified records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify 
any existing relevant records from 2003 
to the present. Obtain and incorporate 
into the claims folder the records 
identified by the veteran. 

2.  Schedule an examination for the 
veteran's bilateral plantar fasciitis 
to evaluate the current state of his 
service-connected disability.  All 
pertinent tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner.   

3.  Schedule an examination to evaluate 
the veteran's service-connected right 
eye disability.  All pertinent tests 
and studies should be conducted and the 
results thereof should be reported in 
detail.  The examiner should 
specifically identify any active 
pathology related to the 
service-connected right eye injury, and 
describe the nature and extent of its 
manifestations.  As ordered by the 
court, the examiner should 
(1) specifically discuss the veteran's 
complaints of eye pain and whether they 
are related to the service-connected 
disability, and (2) specifically 
discuss whether there are any rest 
requirements due to the 
service-connected disability.  The 
claims folder should be made available 
to the examiner.  

4.  An examination should be conducted 
to determine whether the veteran meets 
the diagnostic criteria for migraine 
and, if so, whether it is related to 
disease or injury during the veteran's 
active military service.   The examiner 
should review the veteran's claims 
folder, examine him, and give an 
opinion with reasons as to whether it 
is at least as likely as not (a 
probability of at least 50 percent) 
that the veteran currently has a 
migraine headache disorder, and if so, 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that it is related to disease 
or injury during the veteran's active 
military service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



